Citation Nr: 1422897	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-44 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent prior to February 10, 2012, and greater than 20 percent thereafter, for bilateral hearing loss.

2.  Entitlement to an increased rating, greater than 10 percent, for tinnitus.

3.  Whether new and material evidence has been received to reopen service connection for a nervous disorder.

4.  Entitlement to service connection for a bilateral eye disorder, claimed as blurred vision, to include as secondary to hearing loss and tinnitus.

5.  Entitlement to service connection for a headache disorder, to include as secondary to hearing loss and tinnitus.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a nervous disorder, and to include as secondary to a service-connected disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a heart disorder, to include residuals of pacemaker implantation. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an earlier effective date for the grant of compensation under 38 U.S.C. § 1160 for left ear hearing loss, prior to April 17, 2007.

11.  Entitlement to an earlier effective date for the grant of service connection for vertigo, prior to May 19, 2008.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, had active service from March 1958 to March 1960.  The Veteran's surviving spouse is the appellant in this case.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, from which the Veteran perfected appeals prior to his death in July 2013.

Following the Veteran's death in July 2013, his surviving son sent VA letter in which he indicated that the appellant, the Veteran's surviving spouse and his mother, wished to continue the Veteran's appeals.  Where a claim is pending at the time of a veteran's death, a request for substitution may granted when filed within one year after the date of a veteran's death by "a living person who would be eligible to receive accrued benefits due to the claimant under" 38 U.S.C.A. § 5121(a).  Unlike matters regarding accrued benefits claims that are limited to the evidence of record at the time of a veteran's death, a substitute claimant is able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  An internal RO memorandum on September 2013 indicated that VA accepted the appellant as eligible to act as a substitute claimant.

Consideration of these appeals has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeals.

Prior to his death, in August 2011, the Veteran submitted a claim to reopen entitlement service connection for Meniere's syndrome.  Entitlement to Meniere's syndrome had previously been denied in a decision of May 1972.  Since that time, however, service connection for bilateral hearing loss has been established, as has service connection for tinnitus and vertigo.  With regard to Meniere's syndrome, the Board notes that a February 2009 VA examiner opined that the Veterans hearing loss tinnitus and episodic vertigo symptoms were consistent with the disorder.

A claim to reopen entitlement service connection for Meniere's syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Prior to February 10, 2012, the Veteran had bilateral hearing loss manifested by average pure tone air conduction thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 65 decibels in the right ear and 50 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 48 percent in the right ear and 92 percent in the left ear.

2.  Since February 10, 2012, the Veteran had bilateral hearing loss manifested by average pure tone air conduction thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 72 decibels in the right ear and 51.25 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 56 percent in the right ear and 76 percent in the left ear.

3.  The current 10 percent rating for tinnitus is the maximum schedular rating available.

4.  In a May 1972 decision, the RO denied service connection for a nervous disorder.  The Veteran did not file an appeal, and the decision became final.

5.  The evidence associated with the claims file subsequent to May 1972 includes service department records which were previously in existence, but not in VA's possession.

6.  The Veteran did not sustain a disease or injury related to the eyes in service and did not have a disorder of the eyes which was related to service for which service connection may be established.

7.  The Veteran did not sustain a disease or injury referable to headaches during service and did not have a headache disorder related to service or a service connected disease or injury.

8.  An acquired psychiatric disorder, to include PTSD or a nervous disorder, was not etiologically related to service.

9.  The Veteran did not sustain a disease or injury related to hypertension in service, hypertension did not become manifest to a degree of 10 percent or more within one year of separation from service, and hypertension was not etiologically related to service or a service-connected disease or injury.

10.  The Veteran did not sustain a disorder of the heart in service, such a disorder did not become manifest within one year of separation from service, and was not etiologically related to service or a service-connected disease or injury.

11.  The Veteran was not rendered unable to obtain or maintain substantially gainful employment as a result of one or more service-connected disabilities.

12.  VA received the Veteran's claim to reopen entitlement to compensation for left ear hearing loss on April 17, 2008, at which time the Veteran met the criteria for the establishment of compensation pursuant to a liberalizing statute.

13.  On May 19, 2008, VA received the Veteran's claim of entitlement to service connection for vertigo.  No communication or evidence received prior to May 19, 2008 could reasonably be interpreted as an informal or formal claim of entitlement to service connection for vertigo.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss were not met or more nearly approximated prior to February 10, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.7, 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for a rating in excess of 20 percent for bilateral hearing loss were not met or more nearly approximated at any time since February 10, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.7, 4.85, Diagnostic Code 6100 (2013).

3.  There is no legal basis for the assignment of disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).

4.  The May 1972 rating decision denying service connection for a a nervous disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
      
5.  Evidence received since the May 1972 decision is new and material to reconsider the claim of service connection for a nervous disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c)(1)(ii) (2013).

6.  The criteria for service connection for an eye disorder to include as secondary to one or more service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.9 (2013).

7.  A headache disorder was not incurred in service, is not related to service, or to one or more service-connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.9 (2013).

8.  An acquired psychiatric disorder, to include PTSD or a nervous disorder, was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).

9.  Hypertension was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

10.  A disorder of the heart was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

11.  The criteria for TDIU were not met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).

12.  The criteria for an effective date prior to April 17, 2007 for the grant of compensation for left hear hearing loss were not met.  38 U.S.C.A. §§ 1160, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.383, 3.400 (2013).

13.  The criteria for an effective date prior to May 19, 2008, for the grant of service connection for vertigo were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded entitlement to compensation and assigned initial disability ratings for hearing loss and tinnitus in rating decisions not on appeal.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

Entitlement to compensation for left ear hearing loss was only subsequently established during the current period on appeal - though the effective date of such establishment was made prior to the current period on appeal.  In view of whether the rating on appeal for bilateral hearing loss should be considered as a claim for an increased rating, versus a claim for a higher initial rating, the Board finds that the question is moot as ratings may also be "staged" on initial assignment of a rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In light of the foregoing, the Board has considered whether one or more staged ratings may be applicable with regard to both tinnitus and bilateral hearing loss.

Increased Rating for Bilateral Hearing Loss

In the March 2009 decision on appeal, the Veteran's 10 percent rating for right ear hearing loss was continued as effective November 30, 1966.  In a decision six months later, in September 2009, entitlement to service connection for hearing loss of the left ear was also granted under authority of 38 U.S.C. § 1160, which directs that where a Veteran has service-connected deafness compensable to a degree of 10 percent or more in one ear, and non-service-connected deafness in the other ear (not the result of the veteran's own willful misconduct), VA will rate both ears as if service-connected.  38 U.S.C.A. § 1160(a)(3) (West 2002); 38 C.F.R. § 3.383 (a)(3) (2013).  Thus, at the time of his death, the Veteran's bilateral hearing loss was rated as if service-connected, effective April 17, 2007.  In an August 2012 decision, the Veteran's hearing loss evaluation was staged to 20 percent, effective February 10, 2012.

The Veteran's hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2013).

When the pure tone threshold at each of four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation during the Veteran's June 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
70
LEFT
20
30
45
60
65

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 92 percent in the left ear.  The examiner opined that pure tone thresholds indicated moderate falling to severe sensorineural hearing loss in the right ear and normal falling to moderately-severe sensorineural hearing loss in the left ear.

On VA examination in February 2009 the Veteran reported that hearing loss created problems at work due to difficulty hearing instructions given to him by his supervisor and coworkers when background noise was present.  He stated that hearing loss also caused tension at home because his wife objected to the high volume at which the Veteran sets the television, and that he had difficulty hearing the phone.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
60
75
LEFT
15
15
45
55
60

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 96 in the left ear.

On VA examination in February 2012, the Veteran complained of vestibular damage, tinnitus, and hearing loss.  Audiological evaluation revealed pure tone thresholds to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
75
75
LEFT
35
35
45
60
65

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 76 in the left ear.

The Board observes that because pure tone threshold at each of the four specified frequencies in the right ear have been 55 decibels or more throughout the periods on appeal, 38 C.F.R. § 4.86(a) prescribes the use of Tables VI or VIA (whichever is higher) in evaluating the Veteran's right ear hearing loss. 

Rating Prior to February 10, 2012

Prior to February 10, 2012, the Veteran's right ear pure tone threshold average, as defined by 38 C.F.R. § 4.85(d), was between 66.25 and 65, and speech recognition ability was 48 percent.  This corresponds to the assignment of Roman numeral VIII under Table VI, or Roman numeral V under Table VIA.  As VIII is higher, the Board will apply VIII to Table VII when determining the Veteran's rating.

While the right ear meets the criteria of 38 C.F.R. § 4.86(a) for an exceptional pattern of hearing loss, the left ear does not and thus is "evaluated separately" (i.e. without being considered as an exceptional pattern of hearing loss).  38 C.F.R. § 4.86(a).  The Veteran's left ear pure tone threshold average was between 43.75 and 50, speech recognition ability has been between 92 and 96 percent.  This corresponds to the assignment of Roman numeral I under Table VI.

Turning next to Table VII, the row corresponding to Roman numeral VIII intersects with the column corresponding to Roman numeral I and reveals a noncompensable rating.  Nonetheless, a 10 percent evaluation for right ear hearing loss has been in effect since 1967, and the rating is therefore considered to be a protected rating and cannot not be reduced unless there is a showing of fraud - and here no such fraud has been found.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2013).  Thus, the Board is left only to find that, prior to February 10, 2012, the evidence shows that a rating of greater than 10 percent for bilateral hearing loss was not warranted.


Rating since February 10, 2012

On February 10, 2012, the Veteran underwent a VA examination which revealed evidence supporting a higher rating for bilateral hearing loss.  It is for this reason that the RO staged the Veteran's hearing loss evaluation, effective on this date.  The Board has reviewed the evidence and finds that a rating of higher than 20 percent was not warranted at any time throughout the either period on appeal.

Since February 10, 2012, the evidence shows that the Veteran's right ear pure tone threshold average was 71.25, and speech recognition ability was 56 percent.  As this meets the criteria for an exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a), the Board considers both Table VI and Table VIA.  To that end, these findings correspond to the assignment of Roman numeral VIII under Table VI, or Roman numeral V under Table VIA.  As VIII is higher, the Board will apply VII to Table VII when determining the Veteran's rating.

The Veteran's left ear pure tone threshold average since February 10, 2010 was 51.25, and speech recognition ability was 76 percent.  This corresponds to the assignment of Roman numeral IV under Table VI. 

Using Table VII, the row corresponding to Roman numeral VIII intersects with the column corresponding to Roman numeral IV and reveals a 20 percent rating, and not greater, was warranted.

Accordingly, the Board concludes that the Veteran's bilateral hearing loss disability was not greater than 10 percent disabling prior to February 10, 2012, and not more than 20 percent disabling thereafter.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the February 2012 VA examination report specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting that the Veteran reported difficulty understanding television and that he could not understand when people were talking to him.  He further reported being called "stupid" at times because of his difficulty understanding others.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and those symptoms reportedly observed by his family relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran did not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is considered in the current schedular rating criteria; therefore, the Veteran's struggle to hear a television and to understand conversations of others (to include, for example, directions from employers) are factors contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Increased Rating for Tinnitus

Prior to his death, the Veteran contended that his service-connected tinnitus was more than 10 percent disabling.  In statements made by prior to his death, the Veteran suggested that VA clinicians who treated Meniere's syndrome, deafness, labyrinthine syndrome, vertigo, and tinnitus in 1966 failed to provide adequate diagnoses of these conditions.  He further stated, for example in an August 2011 letter, that previous rating decisions dating as early as 1967 failed to adequately rate disabilities in light of "limitations, complications, symptoms and additional secondary conditions that resulted from [his] traumatic bilateral ear injuries that occurred on the grenade range of Ft. Jackson, during [his] military service in April 1958."  The Board has read all of the Veteran's and appellant's contentions liberally however, the Veteran and the appellant nonetheless have failed to effectively raise the issue of entitlement to an earlier effective date for the establishment of service connection for tinnitus.

Thus, the only remaining issue before the Board with regard to tinnitus is whether the Veteran was entitled to a rating of greater than 10 percent.  On VA examination in June 2008, the Veteran reported that his tinnitus caused him significant anxiety and that he was taking high blood pressure medication as a result.  He also reported that he took sleeping pills at night so that he could rest and gain relief from tinnitus symptoms.  He stated that depression, as a result of his tinnitus, affected his family life and that he had become very emotional and mentioned that a friend had committed suicide due to his tinnitus.  The Veteran also suggested that tinnitus caused "such anxiety that he wants to hurt someone."  In an October 2009 written statement, the Veteran contended that tinnitus caused "blurred vision, panic attacks due to his inability to hear, and severe headaches."  In an April 2009 statement he also added that tinnitus caused "other impairments."  On VA examination in February 2012 the Veteran reported that tinnitus was made worse in noisy crowds.

The Veteran is competent to report on symptomatology which is capable of lay observation, such as ringing in the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veterans contentions that tinnitus caused anxiety, sleep deprivation, 
or high blood pressure are both unfounded and non-competent reports.  Thus, they carry no probative value in establishing secondary symptomatology associated with the Veteran's tinnitus.

The Board acknowledges the Veteran's complaints, however, the 10 percent rating currently assigned is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered whether an extraschedular evaluation is warranted for tinnitus, but finds that it is not.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at, 115.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, at 116. 

The Board finds that the schedular evaluation assigned is adequate.  The Veteran's tinnitus, which is manifest with chronic ringing in his ears, is contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.

Claim to Reopen Service Connection for a Nervous Disorder

The Veteran was previously denied entitlement to service connection for a nervous disorder, but prior to his death sought to reopen his claim.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

38 C.F.R. § 3.156(c) indicates that when VA receives or associates with the claims file official service department records that existed but had not been associated with the claims file when VA first decided the claim, the claim shall be reconsidered.  The regulation specifically identifies that these include additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(ii) (2013).

In this case a May 1972 decision by the RO denied a claim for service connection for a "nervous condition."  The Veteran did not appeal from the determination and thus the denial became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2013).

Since that time, the record reflects that at some point between March 12, 2009 and April 27, 2009, VA received service personnel records from the Veteran's period of active service.  As these represent service records associated with the claims file since the time of the last final denial which had not previously been of record, the Board finds that VA is obligated to reconsider the Veteran's claim of service connection for a nervous disorder.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Cardiovascular-renal diseases, including hypertension, organic diseases of the nervous system, and psychoses are each a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Neither the Veteran nor the appellant claimed than any injury occurred as a result of combat against enemy forces, and a review of official military documentation contained in the claims file does not otherwise indicate that the Veteran engaged in combat against enemy forces as contemplated by VA laws and regulations.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not "engage in combat" with the enemy during service; and thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service Connection for a Vision Disorder

In statements to VA prior to his death, the Veteran referenced blurred vision suggesting that bilateral hearing loss and tinnitus caused or aggravated his vision problems, and also suggesting that hypertension may have affected his vision.

Service treatment records do not reflect any complaints or treatment referable to the eyes.  On separation examination in January 1960 the Veterans eyes were generally normal, in addition to being ophthalmoscopicly normal, with normal pupils and ocular motility.  The Veteran also affirmatively denied any history of eye trouble on separation examination.

On VA examination in June 2008, the Veteran reported a significant ocular history of blurriness bilaterally particularly without his corrective lenses.  The Veteran reported a significant head trauma when a grenade exploded in close proximity to him during active service.  The Veteran endorsed fields in the left eye to be constricted within the temporal visual field since the time of the explosion.  A physical examination revealed a bilateral refractive error, but with normal visual fields based on Humphrey Computerized Visual Field Testing.  The examiner noted a slight reduction in the visual acuity of the left eye secondary to an earlier, but removed, cataract.  The examiner opined that the cataract was more likely than not the result of "normal aging and maturing phenomenon and not related to [the Veteran's] history of head trauma."  That said, the examiner opined that constriction of the temporal field in the left eye could not be verified and it was more likely than not that the Veteran did not have truly constricted visual fields in the left eye.

Under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).

Here, the only eye disorders diagnosed during the period on appeal were a post-removal left eye cataract and bilateral refractive error.  Again, as refractive errors are considered congenital, service connection cannot be granted for such a disorder in the absence of an additional superimposed disease or injury which the evidence does not reflect existed.  With regard to the Veteran's left eye cataract, the well-reasoned opinion of the June 2008 VA examiner indicated that the disorder was due to the natural aging process and not related to service.  

Although the Veteran was competent to report on symptoms capable of lay observation, such as reduced visual acuity, any assertion that such reductions in visual acuity were etiologically related service or a service-connected disability were beyond the Veteran's competence and hence of no probative value.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Veteran's contentions that hearing loss and/or tinnitus caused or aggravated a vision disorder are also not competent.  Id.

Thus the Board is left without competent evidence of an eye disorder during the Veteran's lifetime which was related service and service connection for a bilateral eye disorder is not established.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Headache Disorder

The Veteran's contention was that a headache disorder was related to service-connected hearing loss and/or tinnitus.  Service treatment records reveal a single complaint of headaches, in April 1958, without further evidence of complaints or treatment referable to headaches.  On separation examination in January 1960 the Veteran affirmatively denied any current or past history of frequent or severe headache.

Following separation from service, on general VA examination in June 1967, the Veteran affirmatively again denied any history of headaches.  On VA examination in June 2008, the Veteran endorsed that during service a hand grenade next to his right side detonated, at which time he immediately began having symptoms of tinnitus and vertigo.  The Veteran reported to the examiner that headaches began in the occipital region five years prior, and were often accompanied by nausea but not vomiting.  The Veteran believed that the headaches were more prevalent when he failed to sleep well as a result of tinnitus symptoms.  He also felt that headaches were in some way related to the onset of depression and anxiety relating to heart disease.  With regard to frequency, headaches occurred 2 to 3 times per week and lasted for about four hours.  Following neurologic and motor examinations, the examiner's impression was that headaches were "muscle tension headaches and/or headaches secondary to cervical spine problems."  The headaches which the Veteran experienced, the examiner opined, were less likely than not related specifically to hearing loss and tinnitus as headache symptoms onset approximately 50 years after the in-service injury (i.e. grenade explosion) which caused hearing loss and tinnitus.  The examiner did note that depression, anxiety, and problems with sleeping, which the Veteran related to tinnitus, "could play some part in causing his headaches."  However, the examiner went on to reiterate that, given observed aspects of the Veterans posture, the headaches were likely related to cervical disc disease and not to a service-connected ear injury.

Based on the foregoing, the Board finds that the Veteran did not have a headache disorder related to service or service-connected disease or injury.  The Veteran's complaints referable to headaches, and particularly onset on or around 2003 - many years after separation from service - are competent to the extent that headache symptomatology is capable of lay observation.  Layno, 6 Vet. App. 465.  However, the Veteran's endorsement of an etiological link between headaches and service-connected hearing loss or tinnitus are not competent as such a conclusion is well beyond what is capable of lay observation.  Id.  Thus, such evidence is of no probative value in establishing service connection either on a direct or secondary basis

Of far greater probative value, is the opinion of the June 2008 VA examiner who opined that headaches were neither related service or a service-connected ear injury, to include tinnitus or hearing loss.  The Board recognizes that the examiner did suggests the possibility of some connection between a headache disorder and a sleep disorder which the examiner reported that the Veteran had suggested is related to tinnitus.  The Board notes that service connection has not been established for a sleep disorder, secondary to tinnitus or otherwise.  Furthermore the Veteran's contention that such a sleep disorder is related to service-connected tinnitus is of no probative value as, again, such a conclusion is well beyond the scope of his lay competence.  Id.

Thus the Board is left only with the Veteran's non-competent assessments and VA examiner's competent and probative opinion that the Veteran's headaches were likely related to a non-service-connected cervical disc disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Service Connection for an Acquired Psychiatric Disorder

During his lifetime, the Veteran contended that an acquired psychiatric disorder, which he described as PTSD or a "nervous condition," was related to service.  A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claims pursuant to Clemons, and has considered entitlement to service connection for all acquired psychiatric disorders to include PTSD and any "nervous condition" for which service connection may be established.

The Veteran's primary contention was that an acquired psychiatric disorder, or "nervous condition," developed following an in-service incident in which two service members were killed when a grenade exploded during a training exercise.  In an October 2008 stressor statement, the Veteran stated that he believed that "one or some of the grenade fragments could easily have struck [him] in the head or upper torso," and that "[b]ecasue [he] survived this life ending event/stressor, [his] mind and body overreacted, causing [him] to recall this incident at least once daily, overreacting to very loud sounds, panic attacks at least four times a week, having nightmares or bad dreams about the incident, having a sense of direct loss, having a very hard time trusting other people, having trouble sleeping and having genuine feelings of anxiety, depression and nervousness."  In addition to the in-service stressor event, the Veteran also endorsed a link between the service-connected tinnitus and an acquired psychiatric disorder.

With regard to service connection for PTSD, the presence of three particular elements is required: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Effective July 13, 2010, VA has amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010)(announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  As discussed fully below, because the Veteran does not have a diagnosis of PTSD, the amended regulation regarding stressors is not applicable.

Service treatment records do not reveal any complaints or treatment referable to mental health and on separation examination in January 1960 the Veteran was psychiatrically normal.  Also on separation examination, the Veteran affirmatively denied any history of frequent trouble sleeping, frequent terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bedwetting, or a nervous trouble of any sort.  Thus, the Board finds that symptoms of an acquired psychiatric disorder, to include a "nervous condition," did not manifest during service.  

Following separation from service, during an audiological evaluation in January 2008 the Veteran reported that tinnitus symptomatology was affecting his mental health, and mentioned twice that he was considering harming himself.  An addendum report, however, indicates that the Veteran later stated that he had just been "blowing off steam" when he expressed a wish that he were dead.  One and one half weeks later, the Veteran was seen for psychiatric evaluation at which time he stated that he had merely been seeking better treatment for his audiological symptoms when he expressed a desire to hurt himself.  Screenings for depression and PTSD were both negative, although the Veteran expressed some anxiety associated with a fear of not finding relief for audiological symptoms.

Subsequent psychiatric treatment records indicated negative screenings for both PTSD and depression.  In addition to the January 2008 audiological evaluation during which the Veteran suggested harming himself, a separate January 2008 psychiatric evaluation had indicated an impression of chronic PTSD and mild dysphoria.  This impression however was arrived at prior to the Veteran's admission that he had been "blowing off steam."  The impression also was made prior to PTSD and depression screenings which were both negative.

In June 2008, the Veteran presented to a VA suicide prevention coordinator as "extremely emotional about his tinnitus," and again mentioned harming himself because of it.  The Veteran was referred for VA psychiatric evaluation the same day.  At that time he endorsed being unable to sleep and having nightmares.  He stated that he sometimes became depressed and angry, and obsesses about hearing problems.  The Veteran exhibited negative thinking, but no psychotic process, and denied suicidal or homicidal ideation.  Following an evaluation, the diagnosis was adjustment disorder with depressed and anxious mood.

To the extent that the Veteran claimed service connection for PTSD, the Board observes that he was never diagnosed with the disorder.  With regard to other mental health disorders the Board finds that service connection is not warranted.  The only diagnosis of record during the Veteran's lifetime was an adjustment disorder with depressed and anxious mood.  Though the Veteran endorsed that the disorder was related to service-connected hearing loss and/or tinnitus, such an assertion is of no probative value as it is well beyond the Veteran's lay competence.

The Board recognizes that the Veteran is competent to state that he is sad, anxious, or depressed to the extent that these are emotions capable of lay observation.  However an observed emotion does not amount to a clinical diagnosis.  Furthermore, the Veteran has repeatedly admitted to reporting exaggerated mental health symptomatology out of frustration and an effort to obtain additional treatment for his hearing related disabilities.  Based on the foregoing, by his own admission the Veteran has been a poor reporter with regard to his mental health.

In total, other than the Veteran's non-competent endorsements, the record contains no evidence associating a diagnosed acquired psychiatric disorder with service or a service connected disease or disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

Prior to his death, the Veteran contended that hypertension was related to service.  Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC or Code) 7101, Note (1) (2013).  Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, or; that systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

Service treatment records reveal that at separation examination in January 1960, the Veteran's heart was normal and his blood pressure was 120/70.  Additionally, on separation examination the Veteran affirmatively denied any history of high or low blood pressure.

On VA examination in June 1967 the Veteran's blood pressure was 126/76 - below the threshold of compensable hypertension, seven years after separation from active service.  In March 1993 the Veteran was admitted to a private hospital for evaluation of bradycardia which was asymptomatic with normal blood pressure despite an abnormal heart rate.  Several days later, the Veteran presented to the emergency room with complaints of dizziness but no chest pain, shortness of breath, or syncope.  On admission to the emergency room in acute distress, blood pressure was initially 160/90 then dropping to 140/74.  The next day, the Veteran's blood pressure had returned to 128/80.  Subsequent treatment records reveal that by August 2000, the Veteran had been diagnosed with hypertension.

The Veteran submitted numerous documents, reports, and articles, suggesting a link between PTSD and heart diseases.  The Board has reviewed this evidence; however, as the Veteran was not service-connected for PTSD the evidence is of no probative value in establishing service connection for hypertension.  The Board has also consider the Veteran's lay statements and, to the extent that the Veteran has related his hypertension to PTSD, tinnitus, and hearing loss, such assertions are well beyond the Veteran's lay competence and are thus of no probative value in establishing service connection.  Layno.

The Board finds that hypertension was not incurred in service, did not manifest to a compensable degree within one year after separation of service, is not related to service, and is not related to a service-connected disability.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran contended that heart disease to include placement of a pacemaker, was related to service or a service-connected disability.  More specifically, the Veteran suggested that heart disease was incurred as a result PTSD.  Initially, the Board notes that PTSD has not been service-connected.  Nonetheless the Board considers all the theories of entitlement to include service connection on direct, presumptive, and secondary bases.

Service treatment records do not reflect any treatment or complaints referable to the heart or cardiovascular system.  On separation examination in January 1960, the heart and vascular systems were normal in the Veteran affirmatively denied any history of palpitations or pounding heart.

Following separation from service, the Veteran underwent a VA examination in June 1967 at which time it was noted that the cardiovascular system was normal.  The record first reflects cardiac treatment in March 1993, at which time the Veteran was admitted for private care with sinus bradycardia and episodic positional vertigo.  The Veteran indicated that he had no significant medical history, and a physical examination revealed a regular bradycardia rhythm.  Baseline electrocardiogram showed first-degree AV block with marked sinus bradycardia.

On cardiovascular assessment in March 2007 at a private facility, the Veteran denied chest pain, shortness of breath, orthopnea, proximal nocturnal dyspnea, palpitations, presyncope, or syncope.  Following a physical examination, the assessments were of coronary artery disease - post percutaneous coronary intervention on a chronically totally occluded right coronary artery.  Notations also indicated that the Veteran had previously had a dual chamber pacemaker implanted.

Private treatment records, including those of May 2007, indicate that the Veteran had a history which included an inferior myocardial infarction.  At the time of May 2007 treatment note, the Veteran also had coronary artery disease which was stable and at that time asymptomatic.  In August 2007 the Veteran underwent cardiac catheterization which again confirmed chronic total occlusion of the left superficial femoral artery.

By August 2012 the Veteran was diagnosed with sick sinus syndrome, and underwent a procedure to change his dual chamber pacemaker generator.  On follow-up in September 2012 the Veteran's cardiac history was described as including coronary artery disease, arrhythmia, and peripheral vascular disease.  Chest imaging in August 2012 revealed cardiomegaly with left coronary arterial calcification.

The Board finds that while the Veteran had a number of cardiac disorders at the time of his death, none were related to service or service-connected disease or disability.  The only evidence of record suggesting such connection, have been the Veteran's own statements and statements by the appellant, neither of whom are competent to offer such an opinion.  See Layno.

The Board also finds that a cardiac condition did not develop until many years after separation from service, and the service connection on a presumptive basis is not warranted.  As previously noted in the section above, the Veteran submitted numerous documents, reports, and articles, suggesting a link between PTSD and heart diseases.  However, as the Veteran was not service-connected for PTSD the evidence is of no probative value in establishing service connection for a heart disorder on a secondary basis.

Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Individual Unemployability

The Veteran contended that service-connected disabilities caused him to be unemployable, and thus entitled to a total (i.e., 100percent) rating.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

The Veteran's TDIU claim was based primarily on two contentions.  Initially that service-connected hearing loss and tinnitus caused poor job performance and made him unable to work, and secondarily that his non-service-connected heart condition and pacemaker limited his capacity to perform activities of daily living causing him to prematurely retire from his career.  TDIU may only be established where one or more service-connected disabilities result in individual unemployability.  At the time of his death, service connection had been established for bilateral hearing loss, tinnitus, and vertigo associated with tinnitus.  Accordingly, the Board's assessment of the Veteran's claim is limited to consideration of the employability effects of those disabilities.

Prior to February 2010, the Veteran's combined evaluation for all service-connected disabilities was 30 percent, and was raised to 40 percent thereafter.  Thus, the Veteran does not meet the initial scheduler criteria for assignment of TDIU.  Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

On February 2012 VA examination of ear conditions, to include vestibular and infectious conditions, the examiner indicated that "the Veteran's ear or peripheral vascular conditions impact[ed] his" ability to work, to the extent that he reported difficulty hearing others when picking up auto-parts as part of his job, as well as problems driving due to the severity of his right ear hearing loss.  The examiner also reported the Veteran's contentions that noisy crowds made his tinnitus worse when asked whether tinnitus impacted the Veteran's daily life including the ability to work.  

With regard to the Veteran's lay statements that service-connected disabilities caused him to retire early and to be unable to pursue gainful employment, such statements are of no probative value in establishing TDIU as the Veteran was not competent to assess his own level of occupational capacity.  Layno.  Rather, such an assessment is a complex medical determination beyond the Veterans competence.

Accordingly, the competent evidence of record indicates that, even on audiological and vestibular examination, a thorough examination of the Veteran revealed only that the Veteran contended that tinnitus and hearing loss impacted his ability to work.  In spite of being given the opportunity to comment on the Veteran's employability, the February 2012 VA examiner only repeated the Veteran's own contentions without endorsing them.

The Board finds that at no point during the period on appeal was the Veteran unable to seek and secure gainful employment as a result of service-connected disabilities.  Thus referral to the director of compensation and pension services for extraschedular consideration of TDIU is not warranted and the claim is denied.

Earlier Effective Date for Service Connection for Left Ear Hearing Loss Pursuant to 38 U.S.C. § 1160

Entitlement to service connection for hearing loss of the right ear was established in the RO's decision of September 1967.  On April 17, 2008, VA received the Veteran's claim to reopen a claim of entitlement service connection for hearing loss of the left ear which had been previously denied.  In a decision of September 2009, compensation for hearing loss of the left ear was granted under the provisions of 38 U.S.C. § 1160, effective April 17, 2007.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a).

In a statement of August 2011 the Veteran argued that hearing loss in the left ear amounted to do a disability for VA purposes beginning in 1976, although compensation was not established until April 2007.  He further argued that the RO committed CUE in a decision of January 1994 which denied a claim to reopen service connection for the left ear hearing loss.  He went on in his statement to contend that he was entitled to compensation for left ear hearing loss prior to January 15, 1994 or "at least back to the 6 December 2002 change in regulations related to a paired organ or extremity." 

With regard to the Veteran's allegation of CUE in a prior RO decision, CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Rather, the claim must be raised with some degree of specificity.  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  

The Board has carefully considered the Veteran's contention of CUE, but finds that an effective CUE claim has not been raised.  Rather, the Veteran merely indicated his belief that the RO's January 1994 decision not to reopen a claim for left ear hearing loss was "clear and unmistakable error... or a misapplication of VA [l]aws or [r]egulations."  Neither the Veteran nor the appellant identified an error of fact or law with such specificity that CUE may reasonably be found to have been raised.

Considering, now, the merits of the claim for an earlier effective date without resort to CUE, the Board recognizes that compensation for the left ear was established under 38 U.S.C.A. § 1160 which directs that where a veteran has suffered deafness to a compensable degree of 10 percent or more in one ear as a result of service-connected disability and deafness in the other ear as the result of non-service-connected disability not the result of the veteran's own willful misconduct, VA shall assign and pay to the veteran the applicable rate of compensation as if the combination of disabilities were the result of service-connected disability.  38 U.S.C.A. § 1160(a)(3) (2002).  On August 9, 2004, implementing regulations were promulgated at 38 C.F.R. § 3.383(a)(3), and were made retroactively effective to the date of the underlying legislation, December 6, 2002.  69 Fed. Reg. 48148 (Aug. 9, 2004).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth at 38 U.S.C.A. § 5110(a) and (b)(2) , and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Effective dates of awards on the basis of liberalizing laws or VA issues are assigned in accordance with the facts found, but usually are not earlier than the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2013).  Nonetheless, where a claim of entitlement is reviewed on the initiative of VA or by request of a veteran more than one year after the effective date of the law or VA issue, the effective date will be one year prior to the date of review, or the date of the veteran's request, if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  Id.  In recognition of the foregoing, in its December 2009 decision granting entitlement to compensation for left ear hearing loss, the RO assigned an effective date of April 17, 2007 - one year prior to the receipt of the Veteran's most recent claim to reopen entitlement to service connection - as the effective date for the grant of compensation.

Although the Veteran contended that entitlement to compensation for hearing loss of the left ear was established "at least back to the 6 December 2002" change in law, the Board is sympathetic but is also bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  A review of both the implementing statutory and regulatory provisions do not indicate special application of rules other than those specified at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.114 (2013).

Accordingly, the Board finds that an earlier effective date for the establishment of compensation for left ear hearing loss, and the Veteran's claim cannot be granted.


Earlier Effective Date for Service Connection for Vertigo

On May 19, 2008, VA received the Veteran's claim of entitlement to service connection for vertigo.  While entitlement to service connection for Meniere's syndrome had previously been considered and denied, entitlement service connection for vertigo was a new claim.  In a decision of September 2009, the RO granted service connection effective May 19, 2008.

As with his claim for an earlier effective date for the grant of compensation for left ear hearing loss above, in an August 2011 statement the Veteran contended that CUE had occurred in prior RO decisions which denied entitlement to service connection for Meniere's syndrome.  The symptoms of Meniere's syndrome may include vertigo, and claim to reopen a previously denied claim of service connection for Meniere's syndrome has been raised and referred separately to the RO for initial adjudication.

Again, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 . If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation from service, else, it is (at the earliest) whenever the Veteran eventually filed a claim. 38 C.F.R. § 3.400(b)(2).

The facts with regard to the award of entitlement for service connection for vertigo are simple in this case.  The Veteran's initial claim of entitlement for the disability was received on May 19, 2008 - nearly 50 years after separation from active service.  The Board has reviewed prior statements by the Veteran to include in January 1976 when he endorsed "occasional dizziness" in a statement to VA.  However, merely identifying symptoms does not amount to a claim for benefits.  Thus, the Board finds that no prior claim, express or inferred, referable to vertigo was made prior to May 19, 2008.  As it is the date of receipt of the claim for benefits, the Board finds that an earlier effective date cannot be established.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  During the course of the appeal, numerous notice letters have been sent to the Veteran and the appellant, including those of April and June 2008, as well as January and October 2013.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, the issues were readjudicated, most recently, with the issuance of a supplemental statement of the case in January 2014, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran and the appellant included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran or the appellant and what information and evidence would be obtained by VA.  The Veteran and appellant were also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in April 2009.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  With regard to SSA records, VA attempted to acquire such records in February 2012, and was informed that Social Security benefits were age-based and not disability based.  As neither the Veteran nor the appellant has indicated that SSA records are relevant to the claims on appeal, further attempts to acquire such records would serve only to delay the final adjudication of the immediate appeals.  Thus, pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  

The duty to assist was further satisfied by numerous VA examinations in June 2008, February 2009, and February 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, with respect to the topics of these exams (hearing loss, tinnitus, neurologic disorders, visual disorders) the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with regard to hearing loss, vertigo, and tinnitus claims has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

VA examinations were not provided with regard to acquired psychiatric disorders or cardiac disorders (to include hypertension).  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment for cardiac or mental health disorders, and are productive only of a single complaint of headaches.  Moreover, other than the Veteran's lay statements, there has been no evidence to suggest a connection between these disorders and service.  Consequently, VA examinations, or examiner's opinions as to the etiology an acquired psychiatric disorder, headaches, hypertension, or other cardiac disorder is not warranted, even under the low threshold of McLendon.  


ORDER

A rating in excess of 10 percent prior to February 10, 2012, or 20 percent thereafter for bilateral hearing loss is denied.
 
A rating in excess of 10 percent for tinnitus is denied

New and material evidence having been received, the appeal to reopen service connection for a nervous disorder is granted.

Service connection for a bilateral eye disorder is denied.

Service connection for a headache disorder is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a hypertension is denied.

Service connection for a heart disorder is denied

Entitlement to TDIU is denied.

An effective date earlier than April 17, 2007, for the award of compensation for left ear hearing loss is denied.

An effective date earlier than May 19, 2008, for the award of service connection for vertigo is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


